Case:18-00138-BKT Doc#:15 Filed:04/03/19 Entered:04/08/19 11:20:28                       Desc: Main
                          Document Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF PUERTO RICO

                                               Minute Entry

Hearing Information:

Debtor: NIEVES QUINONES et al v. BANCO POPULAR DE PUERTO RICO et al
Adversary Case Number: 18-00138-BKT                         Chapter: 7
Date / Time / Room: 04/03/2019 02:00 pm
Bankruptcy Judge: BRIAN K. TESTER
Courtroom Clerk: CARMEN B. FIGUEROA
Reporter / ECR: CARLOS APONTE

Matter:

Initial Scheduling Conference

Appearances:

ROBERTO FIGUEROA CARRASQUILLO FOR DEBTORS/PLAINTIFFS
JOSE F CARDONA JIMENEZ FOR BANCO POPULAR DE PUERTO RICO

Proceedings and ORDER:

The joint initial scheduling report's deadlines are adopted by the court (docket #13).

The parties are granted until June 28, 2019 to conclude discovery.

The parties are granted until July 12, 2019 to file a motion informing the Court how they intend to
continue with the instant adversary proceeding.

SO ORDERED.

                                                              /S/ BRIAN K. TESTER
                                                               U.S. Bankruptcy Judge
